Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 4-10-19. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claims 1-20 are rejected under 35 U.S.C. sec. 112b.  The claims recite a first unmanned vehicle and then a second or first unmanned vehicle coupled to the unmanned vehicle. It is believed to be a second vehicle however, the claims do not recite this limitation and the claims lack the proper antecedent basis.  For example, the at least one unmanned vehicle is connected to the said at least one unmanned vehicle. One cannot discern which unmanned vehicle is which.  This should read the first is connected to a second unmanned vehicle. Correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

    PNG
    media_image1.png
    807
    698
    media_image1.png
    Greyscale
Aydin discloses “…1. A system comprising:
at least one unmanned aerial vehicle comprising: (see drone bs-a in FIG. 3-4) 
a propulsion system; and(see drone bs-a in FIG. 3-4)
an onboard pilot system configured to determine a flight path for said at least one unmanned aerial vehicle; and  (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone) 
at least one (SECOND) unmanned vehicle configured to be communicatively coupled to said at least one unmanned aerial vehicle, said at least one unmanned vehicle comprising: (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone)
a propulsion system; (see drone bs-b in FIG. 3-4)
a localization system configured to determine a location of said at least one unmanned aerial vehicle relative to said at least one unmanned vehicle; and  (see paragraph 72-84)
a communication component configured to transmit location information to said at least one unmanned aerial vehicle, wherein said onboard pilot system is configured to determine the flight path based on the location information provided by said at least one unmanned vehicle”. (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of  
    PNG
    media_image2.png
    989
    844
    media_image2.png
    Greyscale

 “…2. The system in accordance with Claim 1, wherein said localization system is further configured to determine a location of said at least one unmanned vehicle and relate the location of said at least one unmanned vehicle and the location of said at least one unmanned aerial vehicle to a common origin, and wherein the location information includes the location of said at least one unmanned vehicle and the location of said at least one unmanned aerial vehicle relative to the common origin. ”. (see FIG. 3-4 where the drone BS-A has an origin position and has a battery running low, and then the second drone BS-B comes to the origin position to take over and replace; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone)
-19-
5 
 “…3. The system in accordance with Claim 2, wherein said at least one unmanned vehicle further includes an onboard pilot system configured to determine a path for said at least one unmanned vehicle relative to said at least one unmanned aerial vehicle based on the location of said at least one unmanned aerial vehicle. ”. (see FIG. 3-4 where the drone BS-A has an origin position and has a battery running low, and then the second drone BS-B comes to the origin position to take over and replace; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira (US 20160253907A1) that was filed in 2015 (hereinafter “Taveira”). 
    PNG
    media_image3.png
    585
    432
    media_image3.png
    Greyscale



Aydin is silent but Taveira teaches “…4. The system in accordance with Claim 1, wherein said propulsion system of said at least one unmanned vehicle includes a plurality of drive mechanisms, and a motor coupled to said plurality of drive mechanisms” (see paragraph 38-44)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of Aydin since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 
Taveira teaches “…5. The system in accordance with Claim 1 further comprising a plurality of unmanned aerial vehicles, wherein said localization system is configured to determine a location of each unmanned aerial vehicle of said plurality of unmanned aerial vehicles relative to said at least one unmanned vehicle, and wherein said communication component is configured to transmit location information to each said unmanned aerial vehicle of said plurality of unmanned aerial vehicles”. . (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira 

Aydin is silent but Taveira teaches “…6. The system in accordance with Claim 1, wherein said localization system is further configured to detect objects, and wherein said communication component is configured to transmit, to said at least one unmanned aerial vehicle, locations of the objects relative to said at least one unmanned aerial vehicle. . (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of Aydin since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve 


    PNG
    media_image4.png
    687
    718
    media_image4.png
    Greyscale

Claims 7-8 and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of U.S. Patent No.: 9,786,165 B1 to Sham. 
Aydin is silent but Sham teaches “…7. The system in accordance with Claim 1, wherein said at least one unmanned aerial vehicle includes a beacon configured to emit a signal, and wherein said at least one unmanned vehicle is configured to identify said at least one unmanned aerial vehicle based on the signal emitted by said beacon”. (See FIG. 4 where the vehicle can provide a signal to request a location of a vehicle a and in response the vehicle location component can provide the updated location of the vehicle to the user system; see col. 2, lines 1-55)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SHAM with the disclosure of Aydin since SHAM teaches that a server can collect the first drone location and past location and a current location.  The server can store this information. A second device or a second drone can access the server and request a location of the first drone. This can provide a location of all robots and devices using a simple server request. This can provide an immediate location of the drones for tracking purposes using a simple 

Aydin is silent but Sham teaches “…8. The system in accordance with Claim 1, wherein said at least one unmanned aerial vehicle and said at least one unmanned vehicle are communicatively coupled by a wireless communication system such that said at least one unmanned vehicle and said at least one unmanned aerial vehicle communicate using the wireless communication system, and wherein said at least one unmanned aerial vehicle is configured to receive location information from said at least one unmanned vehicle that is not based on global positioning system information. ”. (See FIG. 4 where the vehicle can provide a signal to request a location of a vehicle a and in response the vehicle location component can provide the updated location of the vehicle to the user system; see col. 2, lines 1-55);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SHAM with the disclosure of Aydin since SHAM teaches that a server can collect the first drone location and past location and a current location.  The server can 

Claims 9 and 11 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”)

    PNG
    media_image1.png
    807
    698
    media_image1.png
    Greyscale
Aydin discloses “…9. An unmanned vehicle for localizing an unmanned aerial vehicle, said unmanned vehicle comprising:
a body; (see drone bs-a in FIG. 3-4)
a propulsion system; (see drone bs-a in FIG. 3-4)
a localization system configured to determine a location of the unmanned aerial vehicle relative to said unmanned vehicle; (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
a communication component configured to transmit location information to the (SECOND) unmanned aerial vehicle; and (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone)
an onboard pilot system configured to determine a path for the unmanned vehicle relative to the unmanned aerial vehicle based on the location of the unmanned aerial vehicle. ”. (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from 
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira (US 20160253907A1) that was filed in 2015 (hereinafter “Taveira”). 
    PNG
    media_image3.png
    585
    432
    media_image3.png
    Greyscale



Aydin is silent but Taveira teaches “…10. The unmanned vehicle in accordance with Claim 9, wherein said propulsion system includes a plurality of drive mechanisms and a motor coupled to said plurality of drive mechanisms” (see paragraph 38-44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of Aydin since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

Aydin discloses “…11. The unmanned vehicle in accordance with Claim 9, wherein the location information includes the location of the unmanned aerial vehicle and said unmanned vehicle relative to a common origin, and wherein the unmanned aerial vehicle is able to use the location information to generate a flight plan. ”. (see FIG. 3-4 where the drone BS-A has an origin position and has a battery running low, and then the second drone BS-B comes to the origin position to take over and replace; see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone)
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira (US 20160253907A1) that was filed in 2015 (hereinafter “Taveira”).
Aydin is silent but Taveira teaches “…12. The unmanned vehicle in accordance with Claim 9, further comprising at least one detector configured to detect objects in a path of the unmanned aerial vehicle, and wherein said communication component is configured to transmit locations of the objects to the unmanned aerial vehicle. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of Aydin since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of U.S. Patent No.: 9,786,165 B1 to Sham. 

 
Aydin is silent but Sham teaches “…13. The unmanned vehicle in accordance with Claim 9, wherein the unmanned aerial vehicle includes a beacon configured to emit a signal, and wherein said unmanned vehicle is configured to identify the unmanned aerial vehicle based on the signal emitted by the beacon. (See FIG. 4 where the vehicle can provide a signal to request a location of a vehicle a and in response the vehicle location component can provide the updated location of the vehicle to the user system; see col. 2, lines 1-55);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SHAM with the disclosure of Aydin since SHAM teaches that a server can collect the first drone location and past location and a current location.  The server can 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of U.S. Patent No.: 9,786,165 B1 to Sham. 

Aydin is silent but Sham teaches “…14. The unmanned vehicle in accordance with Claim 9, wherein the unmanned aerial vehicle and said unmanned vehicle are communicatively coupled by a wireless communication system such that said unmanned vehicle and the unmanned aerial vehicle communicate over the wireless communication system, and wherein said unmanned vehicle is configured to provide location information to the unmanned aerial vehicle that is not based on global positioning system information. ”. (See FIG. 4 where the vehicle can provide a signal to request a location of a vehicle a and in response the vehicle location component can provide the updated location of the vehicle to the user system; see col. 2, lines 1-55);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SHAM with the disclosure of Aydin since SHAM teaches that a server can collect the first drone location and past location and a current location.  The server can store this information. A second device or a second drone can access the server and request a location of the first drone. This can provide a location of all robots and devices using a simple server request. This can provide an immediate location of the drones for tracking purposes using a simple request.  This provides improved inventory control.  See abstract and col. 2, lines 1-55 and claim 1 and the abstract of Sham. 

Claims 15 and 17 are  rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”). 

    PNG
    media_image1.png
    807
    698
    media_image1.png
    Greyscale
Aydin discloses “…15. A method for operating a system including an unmanned aerial vehicle and an unmanned vehicle, said method comprising: : (see drone bs-a in FIG. 3-4)
moving the unmanned aerial vehicle; (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
moving the unmanned vehicle; (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
determining a location of the unmanned vehicle using a localization system on the unmanned vehicle; (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone)
determining a location of the unmanned aerial vehicle relative to the unmanned vehicle using the localization system on the unmanned vehicle; (see drone bs-b 42 in FIG. 3-4)(see paragraph 77-81 where when the first drone has no battery charge left it sends a signal to the second drone to come and replace the first drone)
transmitting location information from the unmanned vehicle to the unmanned aerial vehicle; and
determining a flight plan for the unmanned aerial vehicle based on the location information. (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone)

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira (US 20160253907A1) that was filed in 2015 (hereinafter “Taveira”).
Aydin is silent but Taveira teaches “…16. The method in accordance with Claim 15 further comprising detecting at least one object using at least one detector, and wherein determining a flight
  plan for the unmanned aerial vehicle based on the location information comprises determining a flight path for the unmanned aerial vehicle based on the location of an obstacle and the location of the unmanned aerial vehicle. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 



Aydin discloses “…17. The method in accordance with Claim 15 further comprising determining a path for the unmanned vehicle using an onboard pilot system. (see paragraph 67, 81 where when a first drone requires replacement, the base station sends a signal to send a second drone to replace the first drone and it flies to the correct position and kept a distance from the first drone and see paragraph 82 where the geographic position is given to the second drone from the first drone for replacement of the first drone’s functions by the second drone)
Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20170208512A1 to Aydin et al. that was filed in 2014 (hereinafter “Aydin”) and in view of European Patent Application Pub. No.: EP3251108B1 to Taveira (US 20160253907A1) that was filed in 2015 (hereinafter “Taveira”). 
    PNG
    media_image3.png
    585
    432
    media_image3.png
    Greyscale



“…18. The method in accordance with Claim 15, wherein moving the unmanned vehicle comprises driving a plurality of drive mechanisms using a motor coupled to the plurality of drive mechanisms. ” (see paragraph 38-44)
Aydin is silent but Taveira teaches “…19. The method in accordance with Claim 15 further comprising:
determining a location of a second unmanned aerial vehicle relative to the unmanned vehicle using the localization system on the unmanned vehicle;
transmitting location information from the unmanned vehicle to the second unmanned aerial vehicle; and
determining a flight plan for the second unmanned aerial vehicle based on the location information. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Taveira with the disclosure of Aydin since Taveira teaches that a server can provide a listing of blocked areas.  The drone can access that list. The drone also has a permission level that can allow access or can deny access to the blocked areas.  This can prevent the UAV from entering certain areas that are restricted or dangerous where a terrain exists that can interfere with the flight plan or there is a higher risk of collision. This server can improve safety of the drones.  See abstract and paragraph 45-51 and claims 1-3 of Taveira. 

Aydin is silent but Sham teaches “…20. The method in accordance with Claim 15 further comprising emitting a signal from a beacon of the unmanned aerial vehicle, and wherein the unmanned vehicle is configured to identify the unmanned aerial vehicle based on the signal emitted by the beacon. ”. (See FIG. 4 where the vehicle can provide a signal to request a location of a vehicle a and in response the vehicle location component can provide the updated location of the vehicle to the user system; see col. 2, lines 1-55);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SHAM with the disclosure of Aydin since SHAM teaches that a server can collect the first drone location and past location and a current location.  The server can store this information. A second device or a second drone can access the server and request a location of the first drone. This can provide a location of all robots and devices using a simple server request. This can provide an immediate location of the drones for tracking purposes using a simple request.  This provides improved inventory control.  See abstract and col. 2, lines 1-55 and claim 1 and the abstract of Sham. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668